UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :       19cv70 (DLC)
 IN RE PERRIGO COMPANY PLC SECURITIES    :
 LITIGATION                              :     OPINION AND ORDER
                                         :
 --------------------------------------- X

APPEARANCES:

For the plaintiffs:
Saxena White P.A.
Steven B. Singer
Kyla Grant
Joshua H. Saltzman
10 Bank Street, Suite 882
White Plains, NY 10606

Maya Saxena
Joseph E. White, III
Lester R. Hooker
7777 Glades Road, Suite 300
Boca Raton, FL 33434

Klausner Kaufman Jensen & Levinson
Robert D. Klausner
7080 Northwest 4th Street
Plantation, FL 33317

For defendant Perrigo Company PLC:
Fried, Frank, Harris, Shriver & Jacobson LLP
Samuel P. Groner
Samuel M. Light
One New York Plaza
New York, NY 10004

James D. Wareham
James E. Anklam
Katherine St. Romain
801 17th Street, NW
Washington, DC 20006

For defendant Murray S. Kessler:
Simpson Thacher & Bartlett LLP
Amy Dawson
Joseph M. McLaughlin
Shannon K. McGovern
425 Lexington Avenue
New York, NY 10017

For defendant Ronald Winowiecki:
Dechert LLP
Hector Gonzalez
1095 Avenue of the Americas
New York, NY 10036

Angelia Liu
35 West Wacker Drive
Suite 3400
Chicago, IL 60601

Carla Graff
Jeffrey Masters
Cira Centre 2929 Arch Street
Philadelphia, PA 19104

Tharuni Jayaraman
1900 K Street N.W.
Washington, DC 20006


DENISE COTE, District Judge:

     Investors in Perrigo Company PLC (“Perrigo”) bring this

class action against Perrigo, its CEO Murray S. Kessler, and its

former CFO Ronald L. Winowiecki for securities fraud.   The

parties have cross-moved for summary judgment.   For the reasons

that follow, the plaintiffs’ motion for summary judgment on the

issues of falsity and materiality is granted.

                           Background

     The following facts are undisputed or taken in the light

most favorable to the non-moving party.   In December 2013,

Perrigo purchased the Ireland-based company Elan Corporation PLC

(“Elan”), which allowed Perrigo to establish its tax domicile in
                                   2
Ireland.   Shortly before the acquisition, Elan had sold its

stake in the multiple sclerosis drug Tysabri to Biogen Idec Inc.

(“Biogen”) for an up-front payment of over $3.2 billion, plus

contingent royalty payments.   In its tax returns, Perrigo

treated over $6.0 billion in proceeds from the Tysabri sale as

“trading income,” subject to a $12.5% tax rate under Irish law.

Capital gains, by contrast, are subject to a 33.0% tax rate.

     I.    Irish Office of Revenue Commissioners’ Initial Inquiry

     On October 19, 2016, Irish Office of Revenue Commissioners

(“Irish Revenue”) informed Perrigo that it was reviewing its

December 2012 tax computation for the Elan transaction and, in

particular, certain amortization deductions Perrigo had taken

against intellectual property (“IP”) assets.   On November 10,

Irish Revenue asked Perrigo to

     provide further details/support as to why the
     amortization charge in relation to intangible assets .
     . . has not been added back in the company’s tax
     computation. On what basis is it considered to be an
     expense that i[s] revenue rather than capital in
     nature? Capital expenditure is not deductible as a
     trading expense. In your reply, please reference
     relevant case law/legislation in support of the
     position the company has taken.

Around this time, Perrigo was preparing to sell off its

remaining rights to the Tysabri royalty stream, the proceeds of

which Perrigo intended to treat as subject to the 12.5% trading

income rate.   Perrigo’s VP of Tax immediately understood the

implications of Irish Revenue’s November 10 inquiry.   On

                                 3
November 11, he expressed his concern to Perrigo’s International

Director of Tax and International Tax Manager that the Irish

Revenue inquiry “could turn the tables on a 33% tax rate vs

12.5%.”

     II.    The Formal Audit

     On November 20, 2017, Irish Revenue informed Perrigo that

it had commenced a formal audit of its treatment and disposal of

IP during 2012 and 2013.    On November 29, Irish Revenue sent

Perrigo an outline of items that “detail[ed] the areas [the

auditors] would like to review on the opening day of the audit.”

As relevant here, the November 29 message made the following

requests:

     [M]y colleagues . . . have been carrying out a review
     of the 2012 CT [Corporation Tax] period. During the
     course of this review, it was established that
     [Perrigo] claimed deductions under Case I [trading
     income] for amortisation of Intellectual property. A
     brief note was forwarded by you outlining the
     reasoning behind the treatment of this amortisation as
     an income expense. On the day of the meeting we would
     like this to be expanded upon. We would like you to
     detail the accounting standards that are used to treat
     IP when capitalized, amortised and when ultimately
     sold.

     You stated in your note that [Perrigo] is engaged in
     the “the [sic] purchase, development, and exploitation
     of the rights to pharmaceutical products, the sale of
     pharmaceutical products”, you listed several IP
     acquisitions throughout the years. We would like you
     to provide us with a detailed history of the company
     showing its acquisitions and disposals of IP
     throughout the years. We would also like you to show
     us how the business operates in seeking to acquire,
     develop, exploit and dispose of said IP.

                                  4
     We would like you to expand upon the history of
     [Perrigo's] ownership of the Tysabri IP; its initial
     development, the acquisition of the original licences
     [sic], expenses including development incurred by
     [Perrigo] on the IP.

     We would like you to provide a copy of the original
     Tysabri collaboration agreement (and any amendments
     made throughout its life cycle) in place between
     [Perrigo] and Biogen before the disposal of
     [Perrigo's] share.

     We would like you to provide us with an analysis of
     the various income streams of [Perrigo] which
     contribute to the top line Revenue figure in the
     Income statement in 2012 and 2013 (including product
     revenue from discontinued operations). In particular
     we are interested in the various income streams
     attributable to the exploitation of Tysabri in the
     years preceding the Biogen agreement and following its
     disposal.

     We would like to have an initial discussion where you
     provide an overview of the Tysabri agreement/sale that
     was made with Biogen in April, 2013.

(Emphasis added.)   The initial audit meeting occurred on January

29, 2018.

     On August 13, Irish Revenue informed Perrigo that it had

“carried out a review of the documentation that [Perrigo]

provided to [Irish Revenue] following the initial audit meeting”

and had “not arrived at a definitive position in relation to

[Perrigo’s] treatment of Intellectual Property.”   Irish Revenue

sought “any further available documentation or analysis”

supporting Perrigo’s treatment of IP as trading income.    Perrigo

submitted a written response on September 27.


                                 5
     III. The Audit Findings Letter

     On October 30, 2018, Irish Revenue sent the findings of its

audit (the “Audit Findings Letter” or the “Letter”) to Perrigo.

The Letter began, “Please find below our findings arising from

the audit. . . .    We invite you now to inform us of your view on

the findings.    If you disagree with the findings, please outline

the basis for your position by 20 November 2018.”    The Letter

went on to note that the Tysabri transaction had been “treated

as a Case I receipt” -- that is, as trading income subject to

the 12.5% tax rate -- on Perrigo's 2013 tax return.    The Letter

summarized Perrigo's arguments in favor of treating the proceeds

as trading income and Irish Revenue's reasons for rejecting

those arguments, concluding that Perrigo “should have applied a

capital treatment to its IP and to the Tysabri IP in

particular.”    The Letter described this in various places as a

“revised treatment” or “proposed treatment.”

     The Letter provided detailed calculations of how capital

treatment would change Perrigo's tax filings and found that

Perrigo had a tax liability of €1,636,047,646.00, or

approximately $1.9 billion.    One calculation included in the

Letter was the portion of the Tysabri development costs that

Perrigo could subtract from the sale proceeds for the purpose of

determining the “chargeable gain” taxable at the 33.0% rate.

The Letter noted that, “[a]s outlined by [Perrigo’s then

                                  6
International Director of Tax] at the initial audit meeting of

29 January 2018, [Perrigo] and Biogen shared development costs

on Tysabri of $851m between 15 August 2000 to the end of 2006,”

and “no significant work was carried out on Tysabri post 2006.”

The Letter concluded by again noting that if Perrigo disagreed

with the findings, it should inform Irish Revenue and provide

the basis for its position.

     At the time it received the Audit Findings Letter, Perrigo

had approximately $400 million in cash on hand and $4.8 billion

in annual revenues.   The €1.6 billion figure in the letter

amounted to 40% of Perrigo’s revenues for 2018, over four times

the amount of Perrigo’s available cash as of September 29, 2018,

and approximately one-third of Perrigo’s total Shareholders’

equity as of September 30, 2018.

     IV.   November 8, 2018 Form 10-Q

     The claims in this lawsuit now hinge on the adequacy of

Perrigo’s disclosure of Irish Revenue’s Audit Findings Letter in

its November 8, 2018 Form 10-Q (the “November 2018 Form 10-Q”).

The November 2018 Form 10-Q included the following disclosure:

     On October 31, 2018, we received an audit finding
     letter from [Irish Revenue] for the years under audit
     2012-2013. The audit finding letter relates to Elan's
     taxation of the 2013 sale of the Tysabri intellectual
     property and other assets related to Tysabri to Biogen
     Idec from Elan. The consideration paid by Biogen to
     Elan took the form of an upfront payment and future
     contingent royalty payments. We disagree with the
     Irish Revenue position as asserted in the audit

                                   7
     finding letter and intend to contest it, and therefore
     the amount of adjustments, if any, that may ultimately
     be asserted by the Irish Revenue cannot be quantified
     at this stage. The amount of any future assessment
     could be material.

(Emphasis added.)

     V.    The Notice of Amended Assessment

     On November 29, 2018, Irish Revenue sent Perrigo a “Notice

of Amended Assessment,” which indicated that under the amended

assessment Perrigo had a “balance payable” of €1,636,047,645.88

-- the same amount disclosed in the Audit Findings Letter.    On

December 20, Perrigo filed a Form 8-K disclosing its receipt of

the Notice of Amended Assessment from Irish Revenue and the €1.6

billion tax liability.    The Form 8-K also described the

background of the Tysabri sale and the content of the Audit

Findings Letter.    The Form 8-K asserted that Perrigo “strongly

disagree[d]” with Irish Revenue's assessment and would “pursue

all available administrative and judicial avenues” available to

appeal the assessment.

     Perrigo’s stock price closed at $52.36 on December 20.    On

December 21, Perrigo’s stock price opened at $44.14 and closed

at $37.03.

     VI.   Procedural History

     The original complaint in this action was filed on January

3, 2019.   On March 26, the City of Boca Raton General Employees'

Pension Plan and Palm Bay Police and Firefighters' Pension Fund

                                  8
were appointed as lead plaintiffs.   See The Private Securities

Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3).     The

lead plaintiffs filed an amended complaint on April 12, and a

second amended complaint (“SAC”) on May 31.    The SAC alleged

violations of § 10(b) and § 20(a) of the Securities Exchange Act

of 1934, 15 U.S.C. § 78j(b); 15 U.S.C. § 78t(a), and SEC Rule

10b-5, 17 C.F.R. § 240.10b-5.

     An Opinion of January 23, 2020 granted in part the

defendants’ motion to dismiss.   See In re Perrigo Co. PLC Sec.

Litig., 435 F. Supp. 3d 571 (S.D.N.Y. 2020).    The plaintiffs’

claims arising from Perrigo's statements made prior to the

filing of the November 2018 Form 10-Q were dismissed, as were

the claims against one of the individual defendants.    The

plaintiffs’ claim that the November 2018 Form 10-Q was

misleading was allowed to proceed.

     A class was certified in September.   See In re Perrigo Co.

PLC Sec. Litig., 493 F. Supp. 3d 291 (S.D.N.Y. 2020).    The class

action notice was distributed on January 19, 2021.    Discovery

was completed on March 5.

     On March 31, the plaintiffs filed a partial motion for

summary judgment on the elements of falsity, materiality, and

loss causation, and the defendants filed motions for summary

judgment.   The parties also cross-moved to exclude each parties’

accounting experts, and the defendants moved to exclude the

                                 9
plaintiffs’ loss causation expert.     The motions became fully

submitted on May 25.

     An Opinion of July 11, 2021 granted the plaintiffs’ motion

to exclude the defendants’ accounting expert and denied the

defendants’ cross-motion to exclude the plaintiffs’ accounting

expert.    See In re Perrigo Co. PLC Sec. Litig., No. 19CV70

(DLC), 2021 WL 2935027 (S.D.N.Y. July 11, 2021) (the “July

Opinion”).    The July Opinion held that Accounting Standards

Codification (“ASC”) 450 governs the adequacy of the disclosures

in the November 2018 Form 10-Q.    An Order of July 13 denied the

parties’ motions for summary judgment with respect to loss

causation and denied the defendants’ motion to exclude the

plaintiffs’ loss causation expert.

                             Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[ ] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P.

56(a).    “An issue of fact is genuine if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.    A fact is material if it might affect the outcome of the

suit under the governing law.”    Frost v. New York City Police

Dep't, 980 F.3d 231, 242 (2d Cir. 2020) (citation omitted).       In

making this determination, the court “constru[es] the evidence

                                  10
in the light most favorable to the nonmoving party and draw[s]

all reasonable inferences and resolv[es] all ambiguities in its

favor.”   Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018)

(citation omitted).   When deciding cross-motions for summary

judgment, the court must construe the evidence in each case in

the light most favorable to the non-moving party.   Wandering

Dago, Inc. v. Destito, 879 F.3d 20, 30 (2d Cir. 2018).

     “Where the moving party demonstrates the absence of a

genuine issue of material fact, the opposing party must come

forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.”   Robinson v. Concentra Health

Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).

“[T]he party opposing summary judgment may not merely rest on

the allegations or denials of his pleading; rather his response

. . . must set forth specific facts demonstrating that there is

a genuine issue for trial.”   Wright v. Goord, 554 F.3d 255, 266

(2d Cir. 2009) (citation omitted).   “[C]onclusory statements,

conjecture, and inadmissible evidence are insufficient to

defeat summary judgment.”   Ridinger v. Dow Jones & Co. Inc., 651

F.3d 309, 317 (2d Cir. 2011) (citation omitted).    Rather, only a

dispute of material fact precludes the entry of summary

judgment.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).



                                11
       SEC Rule 10b–5 renders it unlawful to “make any untrue

statement of a material fact or to omit to state a material fact

necessary in order to make the statements made, in the light of

the circumstances under which they were made, not misleading.”

17 C.F.R. § 240.10b–5(b); see also 15 U.S.C. § 78j(b).     To

succeed on a claim brought under § 10b and Rule 10b-5, a

plaintiff must show (1) a material misrepresentation or

omission, (2) scienter, (3) a connection with the purchase or

sale of a security, (4) reliance, (5) economic loss, and (6)

loss causation.     Singh v. Cigna Corp., 918 F.3d 57, 62 (2d Cir.

2019).    The plaintiffs move for summary judgment on the issues

of falsity and materiality, and the defendants move for summary

judgment on falsity and scienter.

  I.      Falsity

       “[T]o support a finding of liability, Rule 10b–5 expressly

requires an actual statement, one that is either ‘untrue’

outright or ‘misleading’ by virtue of what it omits to

state.”    In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 239 (2d

Cir. 2016).    Whether a statement is misleading must be

“evaluated not only by literal truth, but by context and manner

of presentation.”    Singh, 918 F.3d at 63 (citation omitted).

“Even a statement which is literally true, if susceptible to

quite another interpretation by the reasonable investor, may

properly be considered a material misrepresentation.”      Kleinman

                                  12
v. Elan Corp., PLC, 706 F.3d 145, 153 (2d Cir. 2013) (citation

omitted).

      “[A]n omission is actionable under the securities laws

only when the corporation is subject to a duty to disclose the

omitted facts.”   In re Synchrony Fin. Sec. Litig., 988 F.3d 157,

167 (2d Cir. 2021) (citation omitted).    “Disclosure of an item

of information is not required simply because it may be relevant

or of interest to a reasonable investor.”    Kleinman, 706 F.3d at

152–53 (citation omitted).   But a duty to disclose “may arise

when there is . . . a statute or regulation requiring

disclosure, or a corporate statement that would otherwise be

inaccurate, incomplete, or misleading.”    Stratte-McClure v.

Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015) (citation

omitted).

     Under SEC rules, “financial statements which are not

prepared in accordance with [generally accepted accounting

principles (“GAAP”)] are presumptively misleading or

inaccurate.”   Indiana Pub. Ret. Sys. v. SAIC, Inc., 818 F.3d 85,

93 (2d Cir. 2016) (quoting 17 C.F.R. § 210.4–01(a)(1)).    The

ASC, published by the Financial Accounting Standards Board

(“FASB”), is the “source of authoritative” GAAP. 1   As noted, the


1 Financial Accounting Standards Board, Accounting Standards
Codification: About the Codification 4 (Dec. 2014),
https://asc.fasb.org/imageRoot/71/58741171.pdf.

                                13
July Opinion held that ASC 450 governs the defendants’

disclosure obligations in the November 2018 Form 10-Q.      See July

Opinion, 2021 WL 2935027.

     ASC 450 provides guidance for the recognition and

disclosure of a loss contingency.     ASC 450-20-05-1.   A loss

contingency is defined as an “existing condition, situation, or

set of circumstances involving uncertainty as to possible loss

to an entity that will ultimately be resolved when one or more

future events occur or fail to occur.”     ASC 450-20-20.

Recognition of a loss contingency depends on whether the loss is

“probable” and whether the “amount of loss can be reasonably

estimated.”   ASC 450-20-25-2.   Even if one or both of these

conditions are not met, the loss contingency nonetheless must be

disclosed “if there is at least a reasonable possibility that a

loss . . . may have been incurred.”     ASC 450-20-50-3.

“Reasonably possible” means that the chance of occurrence is

“more than remote but less than likely.” 2   ASC-450-20-20. 3     See

SAIC, 818 F.3d at 93.


2 “Remote” means the chance of occurrence is “slight.”      ASC-450-
20-20.

3 Disclosure is not required for a reasonably possible loss when
it is “a loss contingency involving an unasserted claim or
assessment if there has been no manifestation by a potential
claimant of an awareness of a possible claim or assessment
unless both” (a) “[i]t is considered probable that a claim will
be asserted” and (b) “[t]here is a reasonable possibility that
the outcome will be unfavorable.” ASC 450-20-50-6. Here, it is
                                 14
       When disclosure of a loss contingency is required, the

disclosures must include both the “nature of the contingency”

and “an estimate of the possible loss or range of loss or a

statement that such an estimate cannot be made.”     ASC-450-20-50-

4.    ASC-450 contains an “illustration” that provides

“implementation guidance” for the rules above:

       An entity may be litigating a dispute with another
       party. In preparation for the trial, it may determine
       that, based on recent developments involving one
       aspect of the litigation, it is probable that it will
       have to pay $2 million to settle the litigation.
       Another aspect of the litigation may, however, be open
       to considerable interpretation, and depending on the
       interpretation by the court the entity may have to pay
       an additional $8 million over and above the $2
       million.

ASC 450-20-55-18; see also ASC 450-20-50-3, -55-1.    In such a

scenario, the entity must recognize a loss of $2 million “if

that is considered a reasonable estimate of the loss” and must

disclose “the additional exposure to loss if there is a

reasonable possibility that the additional amounts will be

paid.”    ASC 450-20-55-19, -21.

     A. The Exclusion of the €1.6 Billion Figure from the November
        2018 Form 10-Q

       The plaintiffs contend that Perrigo’s exclusion of the €1.6

billion figure set out in the Audit Findings Letter from the




undisputed that Irish Revenue manifested an awareness of a
claim.
                                   15
November 2018 Form 10-Q did not comply with ASC 450 and is

therefore presumptively misleading.     They are correct.

     First, once it received the Audit Findings Letter, Perrigo

had a duty to disclose the loss contingency if the chance of

occurrence was “more than remote but less than likely.”     ASC-

450-20-20.   The plaintiffs have demonstrated that the chance the

loss contingency would be incurred was, at the very least, more

than remote.   Irish Revenue notified Perrigo in November 2016 --

nearly two years before the issuance of the Audit Findings

Letter -- that it was reviewing Perrigo’s treatment of the sale

of its IP for the years 2012 and 2013.     After some back and

forth between Perrigo and Irish Revenue, Irish Revenue informed

Perrigo on November 20, 2017 -- almost a year before it issued

the Audit Findings Letter -- that it had commenced a formal

audit of the treatment and disposal of IP during 2012 and 2013.

Irish Revenue continued to provide details about the audit to

Perrigo after this notification.     Finally, the Audit Findings

Letter itself provided a detailed analysis of Irish Revenue’s

audit and findings.   It addressed Perrigo’s arguments, set out

Irish Revenue’s arguments, and included in-depth calculations of

Perrigo’s tax liability that resulted in the €1.6 billion

figure.   Even if Perrigo could not be certain it would incur

that loss after receiving the Audit Findings Letter, the



                                16
probability was “more than remote.”       As a result, Perrigo had an

obligation to disclose its loss contingency under ASC 450.

        Once Perrigo had a duty to disclose under ASC 450, it was

required to include both the “nature of the contingency” and “an

estimate of the possible loss or range of loss or a statement

that such an estimate cannot be made.”       ASC-450-20-50-4.   As the

illustration in ASC 450-20-55-18 makes clear, Perrigo had a duty

to quantify its exposure after it received the Audit Findings

Letter even if it “disagreed” with Irish Revenue's position and

intended to contest it.     Presumably the entity in the

illustration likewise intended to contest the additional $8

million in possible losses, and yet it was not freed from a duty

to quantify and disclose that exposure to loss.

     There is no reasonable question of fact that, after receipt

of the Audit Findings Letter, an estimate of Perrigo’s “possible

loss” was reasonably calculable.       Irish Revenue provided the

number to Perrigo.     Perrigo had a duty to disclose under GAAP,

and its failure to include the €1.6 billion figure from the

Audit Findings Letter in its November 2018 Form 10-Q violated

GAAP.     As a result, the omission of the €1.6 billion is

“presumptively misleading or inaccurate.”

     The defendants do not argue that the disclosure in the

November 2018 Form 10-Q complied with ASC 450.       Instead, they

argue that ASC 740 governs their disclosure requirements.

                                  17
Accordingly, summary judgment is granted to the plaintiffs on

the issue of falsity.

  B. Perrigo’s Statement that the Amount of Any Adjustments that
     May be Asserted by Irish Revenue “Cannot be Quantified at
     this Stage”

     Confirming Perrigo’s failure to comply with its duties

under the securities laws, the November 2018 Form 10-Q contained

another related misleading statement.   The November 2018 Form

10-Q states:

     We disagree with the Irish Revenue position as
     asserted in the audit finding letter and intend to
     contest it, and therefore the amount of adjustments,
     if any, that may ultimately be asserted by the Irish
     Revenue cannot be quantified at this stage. The
     amount of any future assessment could be material.

(Emphasis added.)    Viewing this statement in “context and manner

of presentation,” Perrigo misled investors about whether it

could quantify the amount of adjustments Irish Revenue would

ultimately assert.   The Audit Findings Letter set out Irish

Revenue’s detailed calculation of Perrigo’s tax liability after

a year-long audit.   It was misleading for Perrigo to state that

it could not quantify the amount Irish Revenue may ultimately

assert.   The in-depth calculations in the Audit Findings Letter

provided that exact quantification, even if it was not a final

number.




                                 18
  II.   Materiality

     “For an undisclosed fact to be material, there must be

a substantial likelihood that the disclosure of the omitted fact

would have been viewed by the reasonable investor as having

significantly altered the total mix of information made

available.”   In re Synchrony, 988 F.3d at 170 (citation

omitted).   See also IBEW Loc. Union No. 58 Pension Tr. Fund &

Annuity Fund v. Royal Bank of Scotland Grp., PLC, 783 F.3d 383,

389 (2d Cir. 2015).   “When contingent or speculative events are

at issue, the materiality of those events depends on a balancing

of both the indicated probability that the event will occur and

the anticipated magnitude of the event in light of the totality

of the company activity.”   Castellano v. Young & Rubicam, Inc.,

257 F.3d 171, 180 (2d Cir. 2001) (quoting Basic Inc. v.

Levinson, 485 U.S. 224, 238 (1988)).    “Only if the established

omissions are so obviously important to an investor, that

reasonable minds cannot differ on the question of materiality is

the ultimate issue of materiality appropriately resolved as a

matter of law by summary judgment.”    TSC Indus., Inc. v.

Northway, Inc., 426 U.S. 438, 450 (1976) (citation omitted).

     The plaintiffs contend that there is no question of fact

that a tax liability of €1.6 billion was material to investors.

The plaintiffs are correct, and the defendants have not argued

to the contrary.

                                19
     First, the sheer size of the calculated tax liability in

the Audit Findings Letter demonstrates that it would be material

to a reasonable investor.   At the time Perrigo received the

Audit Findings Letter, the €1.6 billion figure amounted to 40%

of Perrigo’s revenues for 2018, over four times the amount of

Perrigo’s available cash as of September 29, 2018, and

approximately one-third of Perrigo’s total Shareholders’ equity

as of September 30, 2018.   Reasonable minds cannot differ that

the omission of such a large number in relation to Perrigo’s

revenues and available cash would be material.

     Additionally, Perrigo has conceded materiality.   For

example, Perrigo’s General Counsel testified that “[t]he

ultimate number that was included in the audit findings letter,

if ultimately assessed, would be a material number.”

     The defendants argue in opposition that materiality is a

question of fact that should not be decided on summary judgment.

Materiality may be resolved as a matter of law on summary

judgment when the “established omissions are so obviously

important to an investor, that reasonable minds cannot differ on

the question of materiality.”   TSC Indus., 426 U.S. at 450.   As

explained, reasonable minds cannot differ in this case.

     The defendants also argue that prior to the issuance of the

Notice of Assessment, “it was not a foregone conclusion that any

assessment would be issued and the amount of any potential

                                20
assessment was unknown.”   As a result, they argue, the €1.6

billion figure in the Audit Findings Letter was not material

information.

     This argument is not about whether a reasonable investor

would find the €1.6 billion figure in the Audit Findings Letter

material.   This argument goes to Perrigo’s duty to disclose, not

the materiality of the disclosure.

                             Conclusion

     The plaintiffs’ March 31, 2021 partial motion for summary

judgment on the elements of falsity and materiality is granted.

The defendants’ March 31, 2021 motion for summary judgment is

denied.   Whether the defendants had the requisite scienter is a

question of fact to be determined by a jury.



Dated:      New York, New York
            July 15, 2021


                                 ____________________________
                                           DENISE COTE
                                 United States District Judge




                                  21
